Citation Nr: 1508514	
Decision Date: 02/26/15    Archive Date: 03/11/15	

DOCKET NO.  08-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for Type II diabetes mellitus.

3.  Entitlement to an effective date earlier than December 22, 2005 for an award of service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which decision granted entitlement to service connection for posttraumatic stress disorder.  

By way of history, the Board, in a decision of November 2009, denied entitlement to service connection for posttraumatic stress disorder.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a June 2010 Order, vacated the Board's November 2009 decision, and, in so doing, remanded the case to the Board for proceedings consistent with a June 2010 Joint Motion for Remand.

The Veteran's case was then subsequently remanded on two additional occasions, in October 2010 and May 2011, for additional development, and in order that the Veteran might be afforded a videoconference hearing.  

As noted, in December 2011 VA granted entitlement to service connection for posttraumatic stress disorder, effective from December 22, 2005.  The Veteran voiced her disagreement with the assigned effective date, and the current appeal ensued.

The issues of entitlement to service connection for ischemic heart disease and Type II diabetes mellitus are REMANDED to the Agency of Original Jurisdiction for additional development.  VA will notify you if further action is required on your part.  




FINDINGS OF FACT

1.  On November 2, 1988, VA received the Veteran's original claim of entitlement to service connection for "psychiatric problems."

2.  In an unappealed rating decision of September 1989, VA denied entitlement to service connection for an acquired psychiatric disorder, specifically, bipolar disorder, as well as sexual deviation consisting of latent homosexuality.

3.  On August 17, 1990, VA received the Veteran's claim of entitlement to service connection for depression.

4.  In an unappealed decision of November 1990, VA denied entitlement to service connection for a nervous condition.

5.  On December 22, 2005, VA received the Veteran's initial claim of entitlement to service connection for, among other things, posttraumatic stress disorder.

6.  In February 2006, the Veteran, for the first time claimed entitlement to service connection for posttraumatic stress disorder due to "sexual assault and/or abuse."  

7.  In March 2006, the Veteran's service personnel records were received by the RO.

8.  In a rating decision of December 2011, the RO granted entitlement to service connection for posttraumatic stress disorder, effective from December 22, 2005, the date of receipt of the Veteran's initial claim for that disability.

9.  The Veteran's claim of entitlement to service connection for posttraumatic stress disorder was received no earlier than December 22, 2005.  

10.  Service personnel records allegedly not considered at the time of the previous rating decision in September 1989 denying entitlement to service connection for an acquired psychiatric disorder did not lead to the eventual award of service connection for posttraumatic stress disorder in December 2011.

CONCLUSION OF LAW

An effective date earlier than December 22, 2005 for an award of service connection for posttraumatic stress disorder is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Moreover, there is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of her application.  VA notified the Veteran on various occasions of the of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes her multiple contentions, as well as service treatment and personnel records, VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, and various statements by the Veteran's sister.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Earlier Effective Date

The Veteran seeks entitlement to an effective date earlier than December 22, 2005 for an award of service connection for posttraumatic stress disorder based primarily upon the provisions of 38 C.F.R. § 3.156(c) (2014).  It is argued that if service personnel records allegedly showing evidence of inservice sexual trauma were available at the time of the September 1989 rating decision which denied entitlement to service connection for an acquired psychiatric disorder, service connection for an acquired psychiatric disorder and/or post-traumatic stress disorder would have been awarded effective from November 2, 1988, the date of receipt of the Veteran's initial claim for service connection for "psychiatric problems."

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  Where a posttraumatic stress disorder claim is based on an inservice personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence which may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic social behavior changes.  38 C.F.R. § 3.304 (2014).  

The effective date of an award of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  The effective date of an evaluation and award of compensation is generally the day following separation from service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In October 2004, prior to the filing of the Veteran's initial claim for service connection for posttraumatic stress disorder in December 2005, 38 C.F.R. § 3.156(c) provided, in pertinent part:  

Where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such...Where such records support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  

In June 2005, the Secretary proposed to amend 38 C.F.R. § 3.156(c) to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  In the proposed rule changes identified in the Federal Register, VA discussed the pre-amendment 38 C.F.R. § 3.156(c) and a related effective date provision, 38 C.F.R. § 3.400(q)(2).  VA noted that, in practice, when VA receives service department records which were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned may relate back to the date of the original claim, or the date entitlement arose, whichever is later.  See 70 Fed. Reg. 35, 388 (June 20, 2005).  

VA ultimately amended 38 C.F.R. § 3.156(c) by adding Section (c)(1) which provides:  Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records which existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  In the proposed rule changes contained in the Federal Register, VA explained that 38 C.F.R. § 3.156(c)(1) specifically applied to "unit records, such as those obtained from the Center for Research of Unit Records, (CRUR) that pertain to military experiences claimed by a veteran.  Such evidence may be particularly valuable in connection with claims for benefits for posttraumatic stress disorder."  See 70 Fed. Reg. at 35,388.  

VA specifically limited 38 C.F.R. § 3.156(c)(1) by adding 38 C.F.R. § 3.156(c)(2) which provides:  Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  

In the proposed rule, VA noted that the limitation of subsection (c)(2) allowed VA to reconsider decisions and retroactively evaluate disability in a fair manner, on the basis that a claimant should not be harmed by an administrative deficiency of the Government, but limited by the extent to which the claimant had cooperated with VA's efforts to obtain relevant records.  See 70 Fed. Reg. at 35,388.

With respect to the above, the United States Court of Appeals for Veterans Claims (Court) held that the clarifying statements in the proposed rule amending 38 C.F.R. § 3.156(c) governed the interpretation of the pre-amendment 38 C.F.R. § 3.156(c).  The Court later held that under either preamended or amended 38 C.F.R. § 3.156(c), a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  

The amendments to 38 C.F.R. § 3.156(c) became effective October 6, 2006, subsequent to the Veteran's claim which resulted in the grant of service connection.  Prior to the October 6, 2006 effective date, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).  The Court in Cline also found that the addition of Subsection (c)(2) was not intended as clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25.  The Court determined that the amendments to 38 C.F.R. § 3.156(c) were not expressly made retroactive.  Id. at 26.

In the case at hand, the pre-amendment version of 38 C.F.R. § 3.156(c), which is not affected by any limitations on its application, is more favorable to the Veteran.  As such, the Board will consider the Veteran's claim under the pre-amendment version of 38 C.F.R. § 3.156(c).  Significantly, however, even when considering the Veteran's claim under the pre-amendment 38 C.F.R. § 3.156(c), when combined with 38 C.F.R. § 3.400(g) governing the assignment of effective dates, because the appellant's entitlement was not established because of the correction, change, or modification of military records, or, in the case at hand, the addition of records to the claim, there is no basis to reconsider the Veteran's claim.  

Specifically, service personnel records associated with the record in 2006 do not establish the presence of military sexual trauma leading to posttraumatic stress disorder.  In this regard, service personnel records demonstrate that the Veteran performed Women's Army Corps basic training from August 1962 to November 1962, at which time she was transferred to Fort Gordon, Georgia for additional training in her military occupational specialty.  The Veteran was subsequently stationed at her first and only duty station, Fort Hood, Texas, beginning in February 1963.  Service personnel records show that she was investigated for homosexual activities while stationed at Fort Hood, following which she was discharged in June 1963 based upon unsuitability of character under Army Regulation 635-209.  

Significantly, service personnel records failed to show any problems during the Veteran's period of training.  While with respect to job performance, her conduct and efficiency ratings at Fort Hood were "unsatisfactory," this unsatisfactory performance rating appears to have been based on the Veteran's unbroken pattern of unsoldierly behavior at that station, which resulted in multiple instances of disciplinary action.  More specifically, service personnel records show that, on April 18, 1963, the Veteran received an Article 15 for being absent without leave from her duty station, while on April 22, 1963, she received another Article 15 for drinking in the Company Area.  

Court Martial charges were also twice submitted by the Veteran's commanding officer as a result of her behavior.  Specifically, on April 20, 1963, the Veteran "engaged in fisticuffs" and received a Summary Court Martial for charges related to that offense.  On April 24, 1963, the Veteran violated Article 134 because "[h]having received permission from her duty station to leave her place of duty to go to the hospital, she wrongfully proceeded" to another location.  The Veteran declined an Article 15 for that offense, and summary Court Martial charges were submitted by her commanding officer two days later.  

Noting in the Veteran's service personnel records indicates that her unsoldierly conduct was a reaction to rape and/or sexual assault or harassment.  Nor did the Veteran proffer her purported victimization as an excuse at the time.  Further, there is no evidence in service personnel records that the sexual conduct which has been alleged by the Veteran was ever reported or that it was otherwise reduced to writing.  Nor are there any contemporaneous lay statements or third party records whereby the Veteran's claims could be verified.  Service personnel records show no formal records, such as police reports or medical records, of the alleged incidents of assault.

At the time of the filing of the Veteran's initial claim of entitlement to service connection for "psychiatric problems" in November 1988, she made no mention whatsoever of inservice sexual trauma.  Nor was there any evidence of such trauma at the time of the filing of a subsequent claim in August 1990.  While on December 22, 2005, the Veteran filed her initial claim for service connection for posttraumatic stress disorder, she again made no mention whatsoever of inservice assaults and/or sexual trauma.  Not until February 2006, in conjunction with her claim filed in December 2005, did the Veteran for the first time indicate that her claimed posttraumatic stress disorder was in some way the result of inservice "sexual assaults" and/or abuse.

Significantly, the award of service connection for posttraumatic stress disorder in December 2011 was not based on the Veteran's service personnel records, but rather, the report of a private psychologist dated in October 2010.  In October 2010, the private psychologist diagnosed the Veteran with chronic severe posttraumatic stress disorder due to military sexual trauma.  This psychologist did not review the service personnel records, noting specifically that VA Medical Center records were reviewed.  This is significant given the fact that, following VA psychological examinations in August and October 2011, it was the opinion of the examiner that the Veteran did not, in fact, suffer from posttraumatic stress disorder, but rather from depression.  

The fact that the RO chose to award an effective date of December 22, 2005 (the date of receipt of the Veteran's claim) for the award of service connection for posttraumatic stress disorder does nothing to alter the fact that "entitlement" to that benefit" arose" no earlier than June 2006, the date of the Veteran's initial diagnosis of posttraumatic stress disorder.  June 2006, of course, is a date subsequent to the currently assigned date.

As noted above, Section 3.156(c) only applies when VA receives official service department records which were unavailable at the time that VA previously decided a claim for benefits and those records led VA to award a benefit that was not granted in the previous decision.  New and Material Evidence, 70 Fed. Reg. at 35,388.  See also Bluebaugh v. McDonald No. 2013-7719, 2014 WL 6890619 (Fed. Cir. Dec.9, 2014).  In the case at hand, however, it is clear that service personnel records received in March 2006 did not, in fact, lead to the subsequent award of service connection for posttraumatic stress disorder.  Accordingly, the Veteran's claim of entitlement to an effective date earlier than December 22, 2005 for the award of service connection for that disability is not warranted.  


ORDER

Entitlement to an effective date prior to December 22, 2005 for an award of service connection for posttraumatic stress disorder is denied.  


REMAND

The Veteran seeks entitlement to service connection for ischemic heart disease and diabetes mellitus.  However, a review of the record raises some question as to the exact nature and etiology of those disabilities.

The Veteran contends that ischemic heart disease and Type II diabetes mellitus are in some way the result of exposure to herbicides, including Agent Orange, and/or other contaminants during her period of basic training at Fort McClellan, Alabama, from August 31 to November 19, 1962.  Based upon available evidence, it would appear that, during the period in question, Fort McClellan was home to the United States Army Chemical School.  Moreover, pertinent evidence of record is to the effect that Anniston, Alabama, the town immediately adjacent to Fort McClellan, was in fact a party to multiple law suits involving the contamination of the surrounding area by the Monsanto Chemical Company.  What remains unclear is whether, during the Veteran's period of basic training at Fort McClellan, she was, in fact, ever exposed to Agent Orange, or, for that matter, other contaminents.  Similarly unclear is whether such exposure, if it actually occurred, led to the development of ischemic heart disease and/or diabetes mellitus.  (It is important to note that even if the Veteran is found to have been exposed to Agent Orange while on active duty, the presumption granted to veterans who served in the Republic of Vietnam would not be extended to the appellant.  See 38 C.F.R. § 3.307 (2014)).  Significantly, while in a report of January 2013, the Joint Services Records Research Center (JSRRC) indicated that, based on their review of the records, the Veteran had not in fact been exposed to herbicides, no opinion was offered as to whether the Veteran might have been exposed to various other chemicals and/or contaminants.  Moreover, the Veteran has yet to undergo a VA examination for the purpose of determining whether such exposure could reasonably have resulted in her current ischemic heart disease and/or diabetes mellitus.  Under the circumstances, the Board is of the opinion that the further development of the evidence is necessary prior to a final adjudication of the Veteran's claims.

Accordingly, and in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center and the Joint Services Records Research Center (JSRRC), and request that they attempt to verify the Veteran's exposure to herbicides, including Agent Orange, as well as various other contaminants during her period of service at Fort McClellan, Alabama.  If the AOJ cannot locate pertinent Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Government records would be futile.  The AOJ should then:  (a) notify the claimant and her attorney of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and her attorney must then be given an opportunity to respond.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2014, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her attorney should be informed of any such problem.

3.  The Veteran should then be afforded a VA examination or examinations by appropriate specialists in order to more accurately determine the exact nature and etiology of her current ischemic heart disease and diabetes mellitus.  The Veteran is hereby notified that it is her responsibility to report for all examinations, and to cooperate in the development of her claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned examinations, the appropriate examiners must opine whether ischemic heart disease and/or Type II diabetes mellitus at least as likely as not had their origin during, or are in some way the result of, the Veteran's period of active military service, to include her alleged exposure to various herbicides and/or contaminants while at Fort McClellan, Alabama, from August 31 to November 19, 1962.  The role that any other risk factor may have played in the appellant developing these diseases must also be addressed to include addressing whether it is more likely than not that the appellant has diabetes and ischemic heart disease due to factors other than any inservice herbicide exposure.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

4.  The AOJ must review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claims for service connection for ischemic heart disease and Type II diabetes mellitus.  Should any benefit sought on appeal remain denied, the Veteran and her attorney should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claims for benefits since March 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


